DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

1.	Applicant’s election of Invention I (Invention 1) and SEQ ID NO: 1 in the reply filed on 07/16/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-6, 15, and 18 and SEQ ID NO: 1 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


	Claim 15 recites the phrase “pharmaceutical composition, comprising any one of the polypeptides or peptidomimetic according to claim 1” which renders the claim vague and indefinite since claim 1 recites a single polypeptide comprising amino acid sequence as shown in SEQ ID NO: 1. 



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-6, 15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of polypeptides having an amino acid sequence that has at least 70%, 80%, or 90% identity with SEQ ID NO: 1; genus of peptidomimetics of any amino acid sequence and chemical composition with modifications that increase its stability or biological function, genus of functional fragments of any amino acid 
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the polypeptide, peptidomimetic, functional fragments, and variants thereof having an effect of inhibiting HBx protein and the occurrence and development of chronic liver diseases resulting from the hepatitis B virus infection including hepatitis, cirrhosis, and/or liver cancer.  The specification as originally filed only discloses an isolated polypeptide comprising the amino acid sequence of SEQ ID NO: 1 which inhibits the hepatitis B virus X protein and a composition comprising said polypeptide and a pharmaceutical carrier.  
 Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of polypeptides having an amino acid sequence that has at least 70%, 80%, or 90% identity with SEQ ID NO: 1; genus of peptidomimetics of any amino acid sequence and chemical composition with modifications that increase its stability or biological function, genus of functional fragments of any amino acid sequence and structure, and genus of variants thereof of any amino acid sequence and structure, where said polypeptide, peptidomimetic, functional fragments, and variants thereof have an effect of inhibiting HBx protein and the occurrence and development of chronic liver diseases resulting from the hepatitis B virus infection including hepatitis, cirrhosis, and/or liver cancer when formulated into a pharmaceutical composition.


8.	Claims 1-6, 15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated polypeptide comprising the amino acid sequence of SEQ ID NO: 1 which inhibits the hepatitis B virus X protein and a composition comprising said polypeptide and a pharmaceutical carrier; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any polypeptides having an amino acid sequence that has at least 70%, 80%, or 90% identity with SEQ ID NO: 1;  any peptidomimetics of any amino acid sequence and chemical composition with modifications that increase its stability or biological function; and any functional fragments or variants thereof of any amino acid sequence and structure, where said polypeptide, peptidomimetic, functional fragments and 
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed polypeptide, peptidomimetic, functional fragment, and variant thereof having an effect of inhibiting HBx protein and the occurrence and development of chronic liver diseases.
The specification only provides guidance, prediction, and working examples for an isolated polypeptide comprising the amino acid sequence of SEQ ID NO: 1 which inhibits the hepatitis B virus X protein and a composition comprising said polypeptide and a pharmaceutical carrier.  
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed polypeptide, peptidomimetic, functional fragment, and/or variant thereof from any biological source and determining whether any pharmaceutical composition comprising the claimed polypeptide, peptidomimetic, functional fragment, and/or variant thereof has an effect of inhibiting HBx protein and the occurrence and development of chronic liver diseases.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NO: 1; and searching and screening for polypeptides and/or peptidomimetic that has an effect of 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 1-6 and 15 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

10.	Claims 1 and 2 are rejected under 35 U.S.C. 102(b) as being anticipated by Melegari et al. (J Virol. 1998 Mar;72(3):1737-43; reference of record).
Melegari et al. (J Virol. 1998 Mar;72(3):1737-43; reference of record) teach the cloning and characterization of a novel hepatitis B virus x binding protein XIP that binds to HBx and inhibits viral replication which comprises a portion of the amino acid sequence as shown in SEQ ID NO: 1, where the teachings of the reference reads on and encompasses the claimed functional fragment or variant thereof.  Melegari et al. teach that investigation of the role of XIP in hepatitis B virus replication in differentiated hepatocellular carcinoma cells revealed that XIP expression reduces wild-type hepatitis B virus replication to levels observed following transfection with an HBx-minus virus.  See entire publication and abstract especially MATERIALS AND METHODS section, RESULTS section, Figs. 1-4, and pages 1737-41.  Thus, the reference teachings anticipate the claimed invention.



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-6, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent 10570176 (02/25/2020; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach an isolated polypeptide comprising the amino acid sequence as shown in SEQ ID NO: 1 that is 100% identical to SEQ ID NO: 1 of the instant application wherein said polypeptide is capable of inhibiting hepatitis B virus X protein and capable of inhibiting the occurrence and development of chronic liver diseases resulting from hepatitis B virus infection; and pharmaceutical composition comprising said polypeptide and a pharmaceutical carrier. Thus, the teachings read on and anticipate the claimed invention.



Conclusion

13.	No claim is allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652